Licinio v State of New York (2022 NY Slip Op 03677)





Licinio v State of New York


2022 NY Slip Op 03677


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ. (Filed June 3, 2022.) 


MOTION NO. (251/22) CA 21-01023.

[*1]JULIO LICINIO, M.D., PHD, MBA, MS, CLAIMANT-APPELLANT, 
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.